Judgment, Su*454preme Court, New York County (Murray Mogel, J.), rendered March 24, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues raised by defendant were properly placed before the jury and we find no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
Defendant’s claim that comments made by the prosecutor in connection with objections made during defense counsel’s summation deprived defendant of a fair trial are unpreserved for appellate review because defendant’s belated motion for a mistrial did not allow the court to correct any improper comments at the time they were made (see, People v Jackson, 189 AD2d 563, lv denied 81 NY2d 887). In any event, were we to review the claim in the interest of justice, we would find that defendant’s motion for a mistrial was properly denied. The prosecutor’s comments did not imply that drugs were recovered from defendant, and did not result in any prejudice (see, People v Melendez, 178 AD2d 366, 367, lv denied 79 NY2d 950). Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.